Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn M. Dellagar on 12/20/2020.

The application has been amended as follows:
 
IN THE CLAIMS:

(Original)	A double helical coil antenna which includes:
a low frequency helical coil configured to operate in axial mode emitting a beam of radio waves with circular polarization in a preselected direction, wherein one end of the low frequency  helical coil terminating on a ground plate;
a higher frequency helical coil configured to operate in axial mode emitting a beam of radio waves with circular polarization in a preselected direction, wherein the higher frequency helical coil concentrically mounted within the low frequency helical coil  and with one end  terminating onto the same ground plate, 
wherein the higher frequency helical coil selected to have opposite polarization to the low frequency coil.

(Original)	The double helical coil antenna claimed in claim 1 further including a beam reflector cup mounted onto the ground plate having a cup bottom and a cup wall wherein the diameter is dimensioned to fit in between the low frequency helical coil and the higher frequency helical coil thereby increasing the gain of the higher frequency helical coil.

(Original)	The double helical coil antenna claimed in claim 2 wherein the higher frequency coil having a coil diameter of wavelength/π  ± 50% and the lower frequency coil having a diameter of wavelength/π  ± 50%.

(Original)	The double helical coil antenna claimed in claim 3 wherein the cup diameter is greater than the diameter of the higher frequency coil but less than the diameter of the lower frequency coil.

(Original)	The double helical coil antenna claimed in claim 4 wherein the cup diameter is less than 2/3 of the wavelength of the higher frequency helical coil.

(Original)	The double helical coil antenna claimed in claim 5 wherein the cup diameter is 1/2 of the wavelength of the higher frequency helical coil ± 20%.

(Original)	The double helical coil antenna claimed in claim 6 wherein the cup height is 1/4 of the wavelength of the higher frequency helical coil ± 20%.

(Original)	The double helical coil antenna claimed in claim 1 wherein the higher frequency coil having a frequency within the range 5.3 GHz and 6.3 GHz.

(Original)	The double helical coil antenna claimed in claim 1 wherein the higher frequency coil having a frequency within the range 5.7 GHz and 5.9 GHz.

(Original)	The double helical coil antenna claimed in claim 1 wherein the low frequency coil having a frequency within the range 1.9 GHz and 2.9 GHz.

(Original)	The double helical coil antenna claimed in claim 1 wherein the low frequency coil having a frequency within the range 2.2 GHz and 2.6 GHz.

(Currently Amended)	The double helical coil antenna claimed in claim[[s]] 9 

(Original)	The double helical coil antenna claimed in claim 1 wherein the higher frequency coil has a frequency within the range 5.7 GHz and 5.9 GHz and wherein the low frequency coil has a frequency within the range 2.2 GHz and 2.6 GHz.

(Original)	The double helical coil antenna claimed in claim 13 wherein the cup diameter is 1/2 of the wavelength of the higher frequency helical coil ± 20%.

(Original)	The double helical coil antenna claimed in claim 2 further including a coil support board adapted to support and hold the position of the helical coils, the coil support board having a width greater than the diameter of the low frequency helical coil and height configured to support all the turns of both the a low frequency helical coil and the a high frequency helical coil.

(Original)	The double helical coil antenna claimed in claim 15 wherein the coil support board including coil support apertures spaced along the axial length of the coil support board and placed at intervals to maintain the coil geometry. 

(Original)	The double helical coil antenna claimed in claim 15 wherein the coil support board includes one end terminating at and affixed to the ground plate to rigidly maintain the positioning of the coil support board.

(Original)	The double helical coil antenna claimed in claim 15 wherein the coil support board further includes two spaced apart substantially parallel cup mounting slots for receiving the cup walls therein thereby maintaining the positioning of the cup.

(Original)	The double helical coil antenna claimed in claim 2 wherein the low frequency helical coil and the high frequency helical coil connected to N female connectors extending from a bottom of the ground plate.

(Original)	The double helical coil antenna claimed in claim 1 wherein the higher frequency coil has a frequency within the range 5.7 GHz and 5.9 GHz and wherein the low frequency coil has a frequency within the range 2.3 GHz and 2.5 GHz.

(Original)	A double helical coil antenna comprising:

a low frequency helical coil configured to operate in axial mode emitting a beam of radio waves with circular polarization in a preselected direction, wherein one end of the low frequency helical coil terminating on a ground plate; 
a higher frequency helical coil configured to operate in axial mode emitting a beam of radio waves with circular polarization in a preselected direction, wherein the higher frequency helical coil concentrically mounted within the low frequency helical coil and with one end terminating onto the same ground plate, and
a beam reflector cup mounted onto the ground plate, the beam reflector cup having diameter that is dimensioned to fit in between the low frequency helical coil and the higher frequency helical coil thereby increasing the gain of the higher frequency helical coil; 
wherein the higher frequency helical coil selected to have opposite polarization to the low frequency coil.
(New)	The double helical coil antenna claimed in claim 11 wherein the cup diameter is 1/2 of the wavelength of the higher frequency helical coil ± 20%.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845